Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration No. 333- 143280 Final Term Sheet For Financing of Delcath Systems, Inc. By reading the information contained within this document, the recipient agrees with Delcath Systems, Inc., Canaccord Adams Inc. and ThinkEquity Partners LLC to maintain in confidence such information, together with any other non-public information regarding Delcath Systems, Inc. obtained from Delcath Systems, Inc., Canaccord Adams Inc., ThinkEquity Partners LLC, or their agents during the course of the proposed financing and to comply with the recipients obligations under applicable U.S. and state securities laws. Cannacord Adams ThinkEquity Partners LLC Delcath Systems, Inc. (the Company) has filed a registration statement (Registration No. 333-143280, including a prospectus) and, if necessary, a registration statement pursuant to Rule 462(b) under the Securities Act of 1933, as amended, with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the Company has filed with the SEC for more complete information about the Company and this offering. You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, the Company will arrange to send you the base prospectus and any other offering documents if you request them by calling (212) 489-2100. CONFIDENTIAL SUMMARY OF TERMS AND CONDITIONS This Confidential Summary of Terms and Conditions is not intended to be contractually binding, other than the cover sheet and the section entitled Confidential Information, and is subject in all respects (other than with respect to such section) to the execution of the Subscription Agreement. Issuer: Delcath Systems, Inc., a Delaware corporation (the Company). Securities Offered: Up to an aggregate of (i) 3,833,108 shares (the Shares) of the Companys common stock, $0.01 par value per share (the Common Stock), and (ii) warrants to purchase 1,916,554 shares of Common Stock (such number being 50% of the number of Shares so purchased, the Warrants and together with the Shares, the Securities), for a purchase price of $3.70 per unit (the Offering). The Shares and Warrants are immediately separable and will be issued separately. There is no minimum offering amount. Warrants: The exercise price of the Warrants shall be $4.53 per share. The Warrants shall have the rights, preferences, privileges and restrictions substantially as set forth in the Form of Warrant attached hereto. Purchase Price: $3.70 per unit Use of Proceeds to Company: We expect to use the net proceeds from the sale of the Securities to fund the continued advancement of the Companys Phase II and Phase III clinical trials currently underway, to fund new research and development activities, and for other general corporate purposes. Net proceeds is what we expect to receive after we pay the placement agency fee and other estimated expenses for this Offering. We will retain broad discretion in the allocation of the net proceeds of this Offering. Pending the uses described above, we intend to invest the net proceeds of this Offering in short-term interest-bearing securities. We cannot predict whether the proceeds will be invested to yield a favorable return. Subscription and Closing Date: The Company and each investor participating in the Offering (each an Investor and collectively the Investors) shall execute a Subscription Agreement in substantially the form attached hereto. It is expected that the closing of the Offering shall occur, and the Securities shall be issued to the Investors and funds paid to the Company therefor, on or about September 21, 2007 (the Closing Date). Risk Factors: The Securities offered involve a high degree of risk. See the disclosure relating to the risks affecting the Company set forth in the base prospectus included in the registration statement relating to this Offering and the documents filed by the Company with the SEC under the Securities Exchange Act of 1934, as amended. NASDAQ Capital Market
